TOWNSEND, District Judge
(orally). The board of general appraisers have correctly found that the goods in question are fish in tins, pickled with vinegar, and known as “Bismarck herrings.” They were classified for duty under paragraph 258 of the act of 1897, under the provision, for “all other fish (except shellfish), in tin packages,” at 30 per cent, ad valorem. The importers protested, claiming that they were dutiable as “pickled herrings,” at one-half of one cent per pound. The board of general appraisers cited the decision of Judge Lacombe in Be Johnson (C. C.) 56 Fed. 822, and affirmed the decision of the collector. I think congress intended, by the provision for a duty of 30 per cent, on “all other fish, in tin packages,” to provide that any fish imported in such packages should pay the duty of 30 per cent., irrespective of the kind of fish therein. As Judge Lacombe says in the Johnson Case, “the apparent intention is not so much to lay the duty on fish, hut to lay the duty upon the tin cans that brought the fish in.” The decision of the board of general appraisers is affirmed.